105 F.3d 670
97 CJ C.A.R. 123
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Victor VASQUEZ, Plaintiff-Appellant,v.UNITED STATES OFFICE OF PERSONNEL MANAGEMENT;  James B.King, Director, Defendants-Appellees.
No. 96-1101.
United States Court of Appeals, Tenth Circuit.
Jan. 13, 1997.

Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
HENRY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Victor Vasquez appeals from an order of the district court granting defendants' motion for summary judgment in this Title VII action.  We affirm.


3
In his complaint, Mr. Vasquez sought monetary and injunctive relief.  Mr. Vasquez alleged that when he took the Air Traffic Controller examination, he saw the examiner hand his Air Traffic Controller examination to another, then unidentified, individual whom Mr. Vasquez now apparently identifies as the current director of the Office of Personnel Management.  He further alleged that since that incident he has been harassed by defendants in that low flying aircraft have been stalking him.  He also alleged he was unlawfully fired in 1986 from his clerical position because of his sex and race and has since been denied employment even though he took certain qualifying clerical examinations.


4
We review a district court's order granting summary judgment de novo, applying the same legal standard used by the district court.  Universal Money Ctrs., Inc. v. AT & T, 22 F.3d 1527, 1529 (10th Cir.1994).  Summary judgment is appropriate if "there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law."  Fed.R.Civ.P. 56(c).  Upon review of the record and the parties' briefs, we conclude that the district court properly granted defendants' motion for summary judgment.  The judgment of the United States District Court for the District of Colorado is AFFIRMED for substantially the reasons stated by the court at the hearing on defendants' motion for summary judgment.  Mr. Vasquez's pending motions are DENIED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3